Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yahya Muqit petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 42 U.S.C. *204§ 1983 (2000) civil rights action. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court dismissed the action without prejudice by order entered January 29, 2009. Accordingly, because the district court has recently decided Muqit’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.